FILED
                            NOT FOR PUBLICATION
                                                                             MAY 5 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMES LEROY HERRINGTON,                          No.    20-35288

              Plaintiff-Appellant,               D.C. No. 2:16-cv-00680-AC

 v.
                                                 MEMORANDUM*
THOMAS BRISTOL, Dr.; et al.,

              Defendants-Appellees,

 and

THERAPUTIC LEVEL OF CARE
COMMITTEE; et al.,

              Defendants.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                             Submitted May 4, 2022 **


Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James Herrington appeals the district court’s grant of summary judgment in

favor of the defendants in his 42 U.S.C. § 1983 civil rights action. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review the grant of summary

judgment de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and

affirm.

      The continuing violations doctrine does not save the claims challenging

treatment that occurred before the statue of limitations ran on February 19, 2014.

The mere fact that the testing and treatment decisions were related to the same

medical condition does not establish a continuing violation. See Pouncil v. Tilton,

704 F.3d 568, 579 (9th Cir. 2012) (explaining that “the statute of limitations begins

to run, from the date of [each] discrete act, even if there was a prior, related past

act”); Bird v. Dep’t of Hum. Servs., 935 F.3d 738, 748 (9th Cir. 2019) (explaining

that a “continuing impact” from acts occurring before the limitations period will

not establish a continuing violation).

      The district court did not abuse its discretion by finding that a doctor’s

affidavit was not submitted in bad faith and denying the motion to strike the

affidavit. See Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 819 (9th

Cir. 2009) (setting forth the standard of review).




                                            2
      Herrington’s mere disagreement with the doctors’ testing, diagnoses, and

treatment decisions does establish deliberate indifference. Estelle v. Gamble, 429

U.S. 97, 106-07 (1976); Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). There is no evidence that the defendants knew of and

disregarded an excessive risk to Herrington’s health. The prison offered to

facilitate his purchase of orthotics, which he declined. He did not allege or

establish in the district court that he was unable to pay for the orthotics. See

Porretti v. Dzurenda, 11 F.4th 1037, 1047-48 (9th Cir. 2021) (setting forth the

deliberate indifference standard); Shapley v. Nev. Bd. of State Prison Com’rs, 766

F.2d 404, 408 (9th Cir. 1985) (holding that a policy of requiring inmates to self-

purchase medical care does not violate the Eighth Amendment absent evidence of

deliberate indifference under Estelle).

      AFFIRMED.




                                           3